Citation Nr: 0606701	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-21 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for disc herniation, L5-S1, status post 
discectomy.

2.  Entitlement to an initial disability rating for 
limitation of motion associated with disc herniation, L5-S1, 
status post discectomy, in excess of 10 percent prior to May 
10, 2005, and in excess of 20 percent since May 10, 2005.

3.  Entitlement to an initial disability rating in excess of 
20 percent for radiculopathy of the left lower extremity 
associated with disc herniation, L5-S1, status post 
discectomy.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran had active service from March 1980 to September 
2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In part, the RO granted 
service connection for disc herniation, L5-S1, status post 
discectomy (low back disability), and assigned a 0 percent 
(noncompensable) evaluation, effective October 1, 2001.  

In a June 2003 statement of the case, the RO increased the 
disability rating for the veteran's low back disability to 10 
percent, effective the date of service connection.  The 
veteran has not indicated that she is satisfied with this 
rating.  Thus, the claim is still before the Board.  See AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In a June 2005 rating decision, the RO increased the 
disability rating to 20 percent, effective the date of 
service connection.  Effective September 23, 2002, the RO 
assigned separate evaluations for the veteran's chronic 
orthopedic and neurologic manifestations: 10 percent for 
limitation of motion and 20 percent for radiculopathy of the 
left lower extremity.  The RO further increased the rating 
for limitation of motion to 20 percent, effective May 10, 
2005.  The veteran has not indicated that she is satisfied 
with these ratings.  Thus, the claims are still before the 
Board.  See AB, supra.  In light of the above, the issues are 
as listed on the title page.


FINDINGS OF FACT

1.  From October 1, 2001, to September 22, 2002, the 
veteran's disc herniation, L5-S1, status post discectomy, was 
manifested by less than severe IDS manifested by recurring 
attacks, and with intermittent relief.  

2.  Resolving all reasonable doubt in favor of the veteran, 
from September 23, 2002, to May 9, 2005, the veteran's 
limitation of motion associated with disc herniation, L5-S1, 
status post discectomy, has been manifested by moderate 
limitation of motion of the lumbar spine.  

3.  Since May 10, 2005, the veteran's limitation of motion 
associated with disc herniation, L5-S1, status post 
discectomy, has been manifested by pain and forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; however, even when pain is 
considered, the veteran's disability is not shown to result 
in functional loss consistent with or comparable to forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

4.  Since September 23, 2002, the veteran's radiculopathy of 
the left lower extremity associated with disc herniation, L5-
S1, status post discectomy, has been manifested by less than 
moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

1.  From October 1, 2001, to September 22, 2002, the criteria 
for a disability rating in excess of 20 percent for disc 
herniation, L5-S1, status post discectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001) (effective prior to September 23, 2002)

2.  From September 23, 2002, to May 9, 2005, the criteria for 
a disability rating of 20 percent, but no more, for 
limitation of motion associated with disc herniation, L5-S1, 
status post discectomy, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59 (2005); 67 Fed. Reg. 54,345 (Aug. 22, 2002), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002) (effective from 
September 23, 2002, to September 25, 2003); 68 Fed. Reg. 
51,454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2003) (effective from September 26, 2003).

3.  Since May 10, 2005, the criteria for a disability rating 
in excess of 20 percent for limitation of motion associated 
with disc herniation, L5-S1, status post discectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2005); 68 Fed. Reg. 
51,454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2003) (effective from September 26, 2003).

4.  Since September 23, 2002, the criteria for a disability 
rating in excess of 20 percent for radiculopathy of the left 
lower extremity associated with disc herniation, L5-S1, 
status post discectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate her claims.  In a 
January 2002 letter, issued prior to the initial AOJ 
decision, VA informed the veteran of the information and 
evidence necessary to substantiate a claim for a higher 
rating.  The letter also informed the veteran of her and VA's 
respective duties for obtaining evidence.  Lastly, the letter 
asked her to send information identifying any VA medical 
records and copies of any private treatment records.  Thus, 
as a practical matter, the Board finds that the veteran has 
been asked to submit any evidence in her possession that 
pertains to her claims.  Furthermore, in a June 2004 letter, 
VA specifically asked her to send any evidence she may have 
pertaining to her appeal.  This was followed by a 
readjudication in July 2005.

In addition, VA provided the veteran with a copy of the 
appealed July 2002 rating decision, June 2003 statement of 
the case, June 2004 Board remand, and November 2003 and July 
2005 supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, and the 
reasons for the determinations made regarding her claims.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on her behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of her 
service medical records, post-service VA and private medical 
records, VA examination reports, and statements made by the 
veteran in support of her claims.  

Moreover, the Board observes that the issues on appeal were 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's low back disability was initially evaluated 
under Diagnostic Code 5293 and is currently evaluated under 
Diagnostic Codes 5243 and 8520.  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (IDS) (as in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  68 
Fed. Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and 
injuries of the spine are now evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243, with Diagnostic 
Code 5243 as the new code for IDS.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed her claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
veteran.  

Under Diagnostic Code 5292, in effect through September 25, 
2003, the following evaluations are assignable for limitation 
of motion of the lumbar spine: 

40 percent for severe limitation of motion; 
20 percent for moderate limitation of motion; and 
10 percent for slight limitation of motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, the following evaluations are assignable for IDS: 

60 percent for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief; 
40 percent for severe IDS manifested by recurring attacks, 
and with intermittent relief; 
20 percent for moderate IDS manifested by recurring 
attacks; and 
10 percent for mild IDS.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Under Diagnostic Code 5293, in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  Id.

The following evaluations are assignable for IDS based on 
incapacitating episodes: 

60 percent where incapacitating episodes have a total 
duration of at least 6 weeks during the past 12 months;
40 percent where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; 
20 percent where incapacitating episodes have a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; and 
10 percent where incapacitating episodes have a total 
duration of at least one week but less than two weeks 
during the past 12 months.  

Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate diagnostic code or 
codes.  If IDS is present in more than one spinal segment, 
provided that the effects seen in each spinal segment are 
clearly distinct, each segment should be evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Under the current General Rating Formula for Diseases and 
Injuries of the Spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), effective from September 26, 2003, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

100 percent for unfavorable ankylosis of the entire spine;
50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 
40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  
30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  
20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and
10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a (2005).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Under Diagnostic Code 8520 for paralysis of the sciatic 
nerve, the following evaluations are assignable:

80 percent for complete paralysis: the foot dangles and 
drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost;
60 percent for severe incomplete paralysis with marked 
muscular atrophy;
40 percent for moderately severe incomplete paralysis;
20 percent for moderate incomplete paralysis; and
10 percent for mild incomplete paralysis.

38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  



Disc Herniation, L5-S1, Status Post Discectomy

The veteran was granted service connection for disc 
herniation, L5-S1, status post discectomy, effective October 
1, 2001.  Prior to September 23, 2002, her disability was 
evaluated as 20 percent disabling under Diagnostic Code 5293.  

Initially, the Board notes that only the rating criteria in 
effect prior to September 23, 2002, are applicable for this 
period.

After review, the Board notes the following private medical 
records dating from October 2001 to March 2002.  

An October 5th entry reflects decreased symptoms in the left 
leg and that exercises appear to be helping.  Similarly, an 
October 8th entry reflects pain and intermittent tingling 
into the great toe on the left lower extremity but that the 
veteran was able to eliminate the symptoms with exercises.  
Likewise, October 10th and 12th entries reflect a continuing 
reduction of pain and radicular symptoms, and that the 
veteran was walking with a very minimal limp.  

An October 15th entry reflects that she was frustrated by the 
return of pain and anxious to proceed surgically.  
Examination showed no pain behaviors but poor balance getting 
up from a chair, an antalgic gait favoring the left side, 
limited lumbar ability in all planes, an inability to raise 
up on her toes on the left side, absent left ankle reflex, 
and diminished sensibility on the lateral aspect of the left 
foot.  However, an entry the next day shows that lumbar 
flexion and extension were within normal limits and left 
lower extremity strength was 5/5.  The assessment was that 
the veteran was progressing well with significantly improved 
gait, strength, and range of motion, but that she was unable 
to eliminate the pain.  

Subsequent entries reflect continued therapy.  In particular, 
a November 9th entry reflects that she continued to have 
increased strength in the lower extremities and was able to 
do aggressive stabilization exercises.  Although a November 
14th entry reflects continuing radicular symptoms and that 
she was having slightly more difficulty sleeping, unable to 
lay on her side, her trunk active range of motion was within 
normal limits.  

On December 3rd, the veteran underwent surgery for her low 
back disability.  Post-operatively, the entries reflect that 
she was doing better with only some numbness on the lateral 
aspect of the left foot, but no pain.  The final March 2002 
entry reflects that the veteran is doing remarkably well with 
good mobility of the lumbar spine and only some decreased 
sensation in the last two toes of the left foot.  

The Board finds that the above evidence presents a disability 
picture that more nearly approximates the criteria for a 20 
percent rating.  In this regard, the Board notes that her 
disability is not reflective of severe IDS with recurring 
attacks and intermittent relief.  The Board points to the 
October 8th entry reflecting pain and intermittent radicular 
symptoms that the veteran was able to eliminate with 
exercises.  Thus, not only were the symptoms intermittent, 
but the veteran was able to relieve them.  The Board 
acknowledges that the record contains an entry showing 
limited lumbar ability, an inability to raise up on her toes 
on the left side, and absent left ankle reflex; however, the 
Board points out that on the very next day the veteran had 
lumbar flexion and extension within normal limits and left 
lower extremity strength of 5/5.  Further, the Board notes 
that the rest of the entries show that her range of motion 
was within normal limits.  

In addition, the Board notes the August 2004 VA examination 
report, which reflects the examiner's opinion that the 
veteran's service-connected discectomy and associated 
symptoms could be characterized as moderate with recurrent 
attacks.  Although this opinion was provided after the time 
period in question, the Board still finds it to be probative.  
In this regard, at that examination, the veteran stated that 
she had surgery in December 2001, after which she had 
diminished pain without change of numbness in the left lower 
extremity and that she has continued intermittent flares of 
pain.  Thus, the Board observes that the severity of the 
veteran's disability has been relatively stable since the 
December 2001 surgery.  As such, the examiner's opinion, 
rendered as it was in August 2004, is reflective of the 
veteran's condition prior to September 23, 2002.  

Regarding the entry showing absent left ankle reflex, the 
Board points out that the overall disability picture fails to 
meet the criteria for a 60 percent rating.  In this regard, 
the Board notes that her disability was not reflective of 
little intermittent relief, which is required for the 
evaluation.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's low back disability.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating.  In this regard, the Board 
notes that her disability is not reflective of severe 
limitation of motion of the lumbar spine, as her overall 
disability has been manifested by normal range of motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

Furthermore, the Board has considered whether the veteran's 
low back disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 20 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.




Limitation of Motion

A.  From September 23, 2002, to May 9, 2005

From September 23, 2002, to May 9, 2005, the veteran's 
limitation of motion associated with disc herniation, L5-S1, 
status post discectomy, has been evaluated as 10 percent 
disabling under Diagnostic Code 5243.

Initially, the Board notes that the rating criteria in effect 
from September 23, 2002, to September 25, 2003, and those 
effective since September 26, 2003, are both applicable.  

After review, the Board notes the following evidence of 
record.  

A March 2003 VA examination report reflects complaints of 
pain down her left leg with toes two through five being numb.  
Examination of the lumbosacral spine revealed musculature 
within normal limits and the following range of motion: 
flexion to 80 degrees, extension to 30 degrees, bilateral 
lateral flexion to 30 degrees, and bilateral rotation to 25 
degrees.  The veteran could stand on her toes and heels, and 
squat.  The examiner noted that the veteran would not have an 
increase in her painful motion secondary to weakness, 
fatigability, or incoordination.  The examiner further noted 
that there would not be significantly less function during 
flare-ups as the veteran does not have flare-ups but has 
continuous pain.

An August 2004 VA examination reflects complaints of 
intermittent flares of pain.  Upon examination, the examiner 
noted that the veteran had loss of function and impairment 
secondary to pain, with weakness in the left lower extremity.  
The examiner also noted that the veteran had hip flexors with 
4/5 strength, knee flexors with 4+/5 strength, foot 
dorsiflexion and plantarflexion each with 4+/5 strength, and 
extensor hallucis longus with 5/5 strength.  A radiology 
report, completed in conjunction with the examination, 
reflects that the veteran had full extension and mild 
limitation of motion in flexion, and the impression was 
slight limitation in range of motion during flexion with 
normal range of motion on extension.  

The above evidence shows that the veteran has slight 
limitation of motion with pain and mild weakness of the left 
lower extremity.  Resolving all reasonable doubt in favor of 
the veteran, the Board finds that the veteran has moderate 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292; DeLuca, 
supra.  Thus, a 20 percent disability rating is warranted for 
limitation of motion associated with disc herniation, L5-S1, 
status post discectomy.

The Board acknowledges that the August 2004 examination 
report fails to provide range of motion findings in degrees.  
The Board points out that the March 2003 examination report 
provides the necessary range of motion information and is 
adequate for rating purposes.  Further, doubt has been 
resolved in the veteran's favor and the outcome of this 
particular issue is favorable to the veteran.  

With respect to the current rating criteria, the Board 
observes that the veteran's disability picture is not 
reflective of forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine (criteria for a 40 percent rating).  
Further, her disability picture arguably fails to meet the 
criteria for a 20 percent rating, as she has flexion to 80 
degrees, the combined range of motion of the thoracolumbar 
spine of 220 degrees, and no muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Thus, the veteran's disability does not warrant a 
rating in excess of 20 percent under the current criteria.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's limitation of motion.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating.  

B.  Since May 10, 2005

Since May 10, 2005, the veteran's limitation of motion 
associated with disc herniation, L5-S1, status post 
discectomy, has been evaluated as 20 percent disabling under 
Diagnostic Code 5243.

For this period, only the current rating criteria are 
applicable.

After review, the Board notes a May 2005 VA examination 
report, completed by the examiner who provided the earlier 
August 2004 VA examination report.  The report adds to the 
earlier report the following range of motion findings: 
flexion to 60 degrees, extension to 20 degrees, right lateral 
flexion to 25 degrees, left lateral flexion to 30 degrees, 
right rotation to 40 degrees, and left rotation to 40 
degrees.  In this regard, the evidence fails to show that the 
veteran's disability is reflective of forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine (criteria for a 
40 percent rating).  Indeed, based on the criteria for 
forward flexion of the thoracolumbar spine of greater than 30 
but not greater than 60 degrees, the veteran's disability 
picture barely meets the criteria for the current 20 percent 
rating.  

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the above 
range of motion findings, which barely meet the criteria for 
a 20 percent rating, a rating greater than 20 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's limitation of motion.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
limitation of motion associated with her low back disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell, supra.  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's disability.

Radiculopathy of the Left Lower Extremity

Since September 23, 2002, the veteran's radiculopathy of the 
left lower extremity associated with disc herniation, L5-S1, 
status post discectomy, has been evaluated as 20 percent 
disabling under Diagnostic Code 8520.

After review, the Board finds that the preponderance of the 
evidence is against a finding for a disability rating in 
excess of 20 percent for radiculopathy of the left lower 
extremity.  In this regard, the Board notes that VA treatment 
notes through May 2005 reflect complaints of back pain 
radiating down the left leg and numbness in the lateral three 
toes.  In particular, a September 2003 treatment note 
reflects positive straight leg raise on the left at 60 
degrees, decreased light touch sensation on the lateral 
aspect of the left foot, 1+ patellar deep tendon reflexes, 
and absent Achilles deep tendon reflexes.  In addition, a 
March 2003 VA examination report reflects decreased ankle 
jerk on the left as well as decreased sensation in the L5-S1 
dermatome down the left leg.  Further, an August 2004 VA 
examination report reflects Achilles and patella tendon 
reflexes of 1+ and sensory loss on an S1 distribution on the 
left lower extremity.

However, the record does not show that the veteran's 
radiculopathy of the left lower extremity has been manifested 
by moderately severe incomplete paralysis.  In this regard, 
the Board notes that the March 2003 VA examination found all 
deep tendon reflexes to be normal except for the decreased 
ankle jerk.  Further, an August 2004 VA examination report 
reflects hip flexors with 4/5 strength, knee flexors with 
4+/5 strength, foot dorsiflexion and plantarflexion each with 
4+/5 strength, and extensor hallucis longus with 5/5 
strength.  Thus, the examination found minimal weakness of 
the left lower extremity.  A subsequent August 2004 VA 
treatment note shows that the veteran walks on a treadmill 
for 30 minutes per day.  The above evidence indicates that 
the veteran has minimal if any paralysis of the sciatic 
nerve.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's radiculopathy of the left lower 
extremity.  After review, however, the Board observes that no 
other diagnostic code provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
radiculopathy associated with her low back disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell, supra.  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's disability.

The Board acknowledges that the August 2004 VA examination 
report reflects complaints of an occasional shock to the 
right lower extremity.  The Board observes, however, that the 
record fails to show that the veteran has chronic neurologic 
manifestations of the right lower extremity reflective of 
IDS.  Thus, a separate compensable rating for the right leg 
is not warranted at this time.

The Board also acknowledges that the above report reflects 
that the veteran's low back disability has resulted in 
approximately 180 episodes of incapacitating pain per year 
without medical intervention, and that the veteran has seen a 
physician approximately 25 times per year for her 
incapacitating episodes.  However, the examiner noted that 
the information was obtained from the veteran.  The examiner 
also noted that, during the past year, VA medical records 
showed four visits for low back pain but that bed rest had 
not been ordered.  Given the above, the Board finds that the 
veteran's disability has not manifested in incapacitating 
episodes.  Thus, the rating criteria for incapacitating 
episodes are not applicable.


ORDER

An initial disability rating in excess of 20 percent for disc 
herniation, L5-S1, status post discectomy, is denied.

An initial 20 percent disability rating for limitation of 
motion associated with disc herniation, L5-S1, status post 
discectomy, from September 23, 2002, to May 9, 2005, is 
granted.

An initial disability rating in excess of 20 percent for 
limitation of motion associated with disc herniation, L5-S1, 
status post discectomy, since May 10, 2005, is denied.  

An initial disability rating in excess of 20 percent for 
radiculopathy of the left lower extremity associated with 
disc herniation, L5-S1, status post discectomy, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


